DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “testing environment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claims have been amended to recite “wherein the valve is disposed in a testing environment.”  It is unclear what structural limitations (if any) are imparted on a valve that is “disposed in a testing environment.”  The arguments imply that this is related to a desire “to bleed off a small but precise amount of fluid as part of testing procedures”.  But it is unclear what relative terms “small” and “precise” mean with reasonable clarity.  It is unclear if the claims are drawn to a valve in combination with the environment that it is placed in (and, if so, what would encompass a testing environment).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over El-Ibiary (US Patent Number 7,821,220) in view of Duxbury (US Patent Number 4,760,547) and Do et alia (US Patent Number 8,820,342), hereinafter “Do”.
Re claim 1, El-Ibiary discloses a remotely controlled valve (see col. 3, lines 37-44) comprising: a.) a housing (76, 78, or 80) including a central section, a top portion and a bottom portion, b.) a motor and transmission (18, 20, or 22) positioned within the housing, c.) a valve body connected to the housing and including an inlet and outlet, and a valve actuator connected to the transmission (although the valve is broadly disclosed, any valve connected to motor and transmission would meet the claims), and f.) a programmable logic controller (PLCs 12, 14 or 16) connected to the motor and controlling the operation of the motor.  

The modified El-Ibiary also fails to disclose a second input connector for providing digital input signals to the remotely controlled valve comprising an Ethernet connection.  Do discloses a similar remotely controlled valve with an Ethernet connection (see Fig. 2) separate from any power or analog connections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the Ethernet connection of Do with the valve system of the modified El-Ibiary in order to provide digital communications as taught by Do (see col. 6, lines 54-67).
Re ”the valve is disposed in a testing environment”, it is unclear if any structural limitations are imparted on the valve by this limitation.  Since the combination of reference meets all the clearly recited limitations, it would appear that the new limitation is met.  Additionally, or alternatively, paragraph [0002] describes that “[v]alves currently available in testing environments are typically operated manually or actuated remotely via an analog control 
Re claim 2, El-Ibiary further discloses a wireless module (see col. 6, lines 36-38) connected to the programmable logic controller for receiving wireless data to control the movement of the valve actuator. 
Re claim 3, El-Ibiary further discloses a position sensor (30, 32, or 34) that senses the position of a shaft of the motor. 
Re claim 5, the examiner took official notice that preprogramming wireless protocols was old and well known in the art in order to work with various wireless signals.  Applicant did not traverse the assertion.  Therefore, it is taken as admitted prior art.
Re claim 6, see the discussion of claims 1 and 2 above.

Claims 1-3, 5, and 6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et alia (US Patent Number 6,662,821), hereinafter “Jacobsen” in view of Duxbury and Do.
Re claim 1, Jacobsen discloses a remotely controlled valve (see Figs. 1 and 2) comprising: a.) a housing (100) including a central section, a top portion and a bottom portion, b.) a motor (200) and transmission (the portion of 130 within the housing) positioned within the housing, c.) a valve body (100) connected to the housing and including an inlet and outlet 
Jacobsen fails to disclose a first input connector for providing power and an analog control signal to the remotely controlled valve.  Duxbury discloses a similar remotely controlled valve system with both a control signal (see col. 3, lines 54-56) and power (see col. 3, lines 59 and 60) sent over the same cable (16) to the input (18, 20).  Note that Duxbury discloses the signal is decoded into a signal format recognizable by the processor.  But sending the control signal as analog that is converted in a similar manner as the analog sensor data in Jacobsen is considered an obvious variation (i.e. control signals being analog or digital are considered obvious variations).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to have modified Jacobsen to send both power and a control signal on the same line in order to both power and send a control signal and not require two cables for these two functions as taught by Duxbury.
The modified Jacobsen also fails to disclose a second input connector for providing digital input signals to the remotely controlled valve comprising an Ethernet connection.  Do discloses a similar remotely controlled valve with an Ethernet connection (see Fig. 2) separate from any power or analog connections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the Ethernet connection of Do with the valve system of the modified Jacobsen in order to provide digital communications as taught by Do (see col. 6, lines 54-67).
Re ”the valve is disposed in a testing environment”, it is unclear if any structural limitations are imparted on the valve by this limitation.  Since the combination of reference 
Re claim 2, Jacobsen further discloses a wireless module (220, 225) connected to the programmable logic controller for receiving wireless data to control the movement of the valve actuator. 
Re claim 3, Jacobsen further discloses a position sensor that senses the position of a shaft of the motor (see col. 5, lines 38-45, the position of the shaft of the motor is sensed as closed when the motor drive has stalled). 
Re claim 5, the examiner took official notice that preprogramming wireless protocols was old and well known in the art in order to work with various wireless signals.  Applicant did not traverse the assertion.  Therefore, it is taken as admitted prior art.
Re claim 6, see the discussion of claims 1 and 2 above.


Claims 1-3, 5, and 6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Reinicke et alia (US Patent Number 5,083,744), hereinafter “Reinicke” in view of El-Ibiary, Duxbury and Do.
Re claims 1 and 3, Reinicke discloses a controlled valve comprising: a.) a housing (unnumbered housing around the motor, see Fig. 1) including a central section, a top portion and a bottom portion (for purposes of the rejection, roughly 1/3 for each section/portion), b.) a motor and transmission positioned within the housing (see Fig. 1 or 2), c.) a valve body (11)  connected to the housing and including an inlet (24) and outlet (25), and a valve actuator (near ref. nos. 10 and 14) connected to the transmission, and a position sensor (53, 54) that senses the position of a shaft of the motor.  Reinicke fails to disclose a programmable logic controller connected to the motor and controlling the operation of the motor. 
El-Ibiary discloses a similar remotely controlled valve (see col. 3, lines 37-44) comprising: a housing (76, 78, or 80) including a central section, a top portion and a bottom portion, a motor and transmission (18, 20, or 22) positioned within the housing, and a programmable logic controller (PLCs 12, 14 or 16) connected to the motor and controlling the operation of the motor, and a position sensor (30, 32, or 34) that senses the position of a shaft of the motor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the PLC of El-Ibiary with the valve of Reinicke in order to be able to program the control functions of the controlled valve as taught by El-Ibiary.
The modified Reinicke fails to disclose a first input connector for providing power and an analog control signal to the remotely controlled valve.  Duxbury discloses a similar remotely controlled valve system with both a control signal (see col. 3, lines 54-56) and power (see col. 3, lines 59 and 60) sent over the same cable (16) to the input (18, 20).  Note that Duxbury discloses 
The modified Reinicke also fails to disclose a second input connector for providing digital input signals to the remotely controlled valve comprising an Ethernet connection.  Do discloses a similar remotely controlled valve with an Ethernet connection (see Fig. 2) separate from any power or analog connections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the Ethernet connections of Do with the valve system of the modified Reinicke in order to provide digital communications as taught by Do (see col. 6, lines 54-67).
Re ”the valve is disposed in a testing environment”, it is unclear if any structural limitations are imparted on the valve by this limitation.  Since the combination of reference meets all the clearly recited limitations, it would appear that the new limitation is met.  Additionally, or alternatively, paragraph [0002] describes that “[v]alves currently available in testing environments are typically operated manually or actuated remotely via an analog control cable.”  The remainder of the specification describes the alleged differences between the known valve and applicant’s invention as being additionally actuated wirelessly and/or with digital signals.  So, disposing a valve in a testing environment appears to be known by applicant’s disclosure with a motivation to test.  Finally, El-Ibiary discloses that the valve “may be found in diverse industrial, commercial, and consumer settings”.  A “testing environment” would appear to be a subset (or an obvious variation) of industrial, commercial, and consumer settings.
Re claim 2, El-Ibiary further discloses a wireless module (see col. 6, lines 36-38) connected to the programmable logic controller for receiving wireless data to control the movement of the valve actuator.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used wireless in order to control provide a connection not dependent on wires.
Re claim 5, the examiner took official notice that preprogramming wireless protocols was old and well known in the art in order to work with various wireless signals.  Applicant did not traverse the assertion.  Therefore, it is taken as admitted prior art.
Re claim 6, see the discussion of claims 1 and 2 above.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over (1) El-Ibiary in view of Duxbury and Do or (2) Jacobsen in view of Duxbury and Do or (3) Reinicke in view of El-Ibiary, Duxbury and Do, as applied to claim 6 above, and further in view of Dunki-Jacobs et alia (US Patent Application Publication 2011/0289675), hereinafter “Dunki-Jacobs”.
Each of the three combinations meets claim 6 as outlined above with El-Ibiary or Jacobsen disclosing a wireless module connected to the programmable logic controller for receiving wireless data to control the movement of the valve actuator.  Additionally Duxbury discloses RF wireless communication (see Fig. 6 and col. 8, lines 1-12).  While each of the combinations meets claims 6 (and 8), the references are silent as to RF, WIFI, and BLUETOOTH (WPAN) being known variations of wireless input.  Dunki-Jacobs discloses RF, WIFI, and BLUETOOTH (WPAN) as known alternative wireless communications in a remotely controlled valve controller.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used any of RF, WIFI, or BLUETOOTH (WPAN) with the remotely controlled valve of (1) El-Ibiary in view of Duxbury and Do or (2) Jacobsen in view of .

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. 
Applicant’s amendment overcomes the previous 35 USC 112(b) rejection.  However, the new limitation is unclear as to scope and it appears that the references of record still render the claim obvious as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC KEASEL/Primary Examiner, Art Unit 3753